                                                                                  1   JILL GARCIA
                                                                                      Nevada Bar No. 7805
                                                                                  2   jill.garcia@ogletreedeakins.com
                                                                                      OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                  3   Wells Fargo Tower
                                                                                  4   Suite 1500
                                                                                      3800 Howard Hughes Parkway
                                                                                  5   Las Vegas, NV 89169
                                                                                      Telephone: 702.369.6800
                                                                                  6   Fax: 702.369.6888
                                                                                  7
                                                                                      RUSSELL S. BUHITE (Pro Hac Vice Pending)
                                                                                  8   Russell.buhite@ogletree.com
                                                                                      OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                  9   1201 Third Avenue, Suite 5150
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                      Seattle, WA 98101
                                                                                 10   Telephone: 206.693.7057
                                                                                      Fax: 206.693.7058
                                                                                 11

                                                                                 12   Attorneys for Plaintiff GENWORTH LIFE AND
                                                 1201 Third Avenue, Suite 5150




                                                                                      ANNUITY INSURANCE COMPANY
                                                   Telephone: 206.693.7057




                                                                                 13
                                                      Seattle, WA 98101




                                                                                                                UNITED STATES DISTRICT COURT
                                                                                 14
                                                                                                                  FOR THE DISTRICT OF NEVADA
                                                                                 15

                                                                                 16   GENWORTH LIFE AND ANNUITY                         Case No.: 3:19-cv-00024-MMD-WGC
                                                                                      INSURANCE COMPANY,
                                                                                 17
                                                                                                          Plaintiff,                      ORDER GRANTING PLAINTIFF’S
                                                                                 18                                                      UNOPPOSED MOTIONS FOR FINAL
                                                                                      vs.                                                 JUDGMENT OF DISCHARGE (ECF
                                                                                 19                                                      No. 22) AND UNOPPOSED MOTION
                                                                                      DEVON T. REESE; MADELINE REESE;                   FOR ATTORNEY’S FEES AND COSTS
                                                                                 20   KR, A MINOR; TR, A MINOR, THROUGH                             (ECF No. 23)
                                                                                 21   THEIR NATURAL GUARDIAN, DEVON T.
                                                                                      REESE
                                                                                 22
                                                                                                          Defendants.
                                                                                 23

                                                                                 24         The matter came before this Court, pursuant to Plaintiff Genworth Life and Annuity

                                                                                 25   Insurance Company’s (GLAIC) Unopposed Motion for Final Judgment of Discharge; and

                                                                                 26   Unopposed Motion for Attorney’s Fees and Costs.

                                                                                 27         IT IS HEREBY ORDERED as follows:

                                                                                 28         1.     that GLAIC’s Unopposed Motion for Final Discharge is GRANTED.
                                                                                             It is further ORDERED, that:
                                                                                  1

                                                                                  2          2.       Plaintiff GLAIC be fully discharged from all liability whatsoever on Policy Number
                                                                                                      6336309;
                                                                                  3          3.       That the Defendants be enjoined from making any further claims against GLAIC on
                                                                                                      the account of said policy;
                                                                                  4
                                                                                             4.       That Defendants Devon T. Reese, Madeline Reese, KR, and TR to interplead their
                                                                                  5                   rights to the insurance proceeds on deposit with the Court Registry.
                                                                                  6
                                                                                             FURTHER, IT IS HEREBY ORDERED that GLAIC’s Unopposed Motion for Attorney’s
                                                                                  7
                                                                                      Fees and Costs is GRANTED. GLAIC is awarded $6,216.50 in attorney’s fees and $799.62 in costs
                                                                                  8
                                                                                      to be paid out of the funds already on deposit with the Court Registry.
                                                                                  9
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                 10

                                                                                 11                      15th
                                                                                             Dated this _______         April
                                                                                                                day of ______________, 2019.
                                                                                 12
                                                 1201 Third Avenue, Suite 5150




                                                                                                                                   ______________________________________
                                                   Telephone: 206.693.7057




                                                                                 13
                                                      Seattle, WA 98101




                                                                                                                                   MIRANDA M. DU
                                                                                 14                                                UNITED STATES DISTRICT JUDGE
                                                                                 15   Presented By:
                                                                                 16
                                                                                      OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                 17
                                                                                      JILL GARCIA
                                                                                 18   Nevada Bar No. 7805
                                                                                      jill.garcia@ogletree.com
                                                                                 19   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                 20   Wells Fargo Tower
                                                                                      Suite 1500
                                                                                 21   3800 Howard Hughes Parkway
                                                                                      Las Vegas, NV 89169
                                                                                 22   Telephone: 702.369.6800
                                                                                      Fax: 702.369.6888
                                                                                 23

                                                                                 24   Russell S. Buhite (Pro Hac Vice)
                                                                                      1201 Third Avenue, Suite 5150
                                                                                 25   Seattle, WA 98101
                                                                                      Telephone: 206.693.7057
                                                                                 26   Fax: 206.693.7058
                                                                                 27
                                                                                      Attorneys for Plaintiff Genworth Life and Annuity Insurance Company
                                                                                 28
                                                                                                                                       2
